REINHARDT, Circuit Judge,
concurring.
I agree essentially with the majority that exigent circumstances existed that justified the officers’ entering the curtilage before Detective Seanor could return to the house with a warrant. I believe such circumstances arose when other officers who were a part of the law enforcement operation followed, and then stopped and searched, the vehicle that left the house carrying methamphetamine. A sufficient risk existed that the occupants of the vehicle bearing the narcotics would notify the persons remaining in the house that a drug-bust was underway.